SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

54
KA 10-01488
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHRISTINE L. COPPETA, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered June 15, 2010. The judgment
convicted defendant, upon a jury verdict, of offering a false
instrument for filing in the first degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her, upon a
jury verdict, of two counts of offering a false instrument for filing
in the first degree (Penal Law § 175.35), defendant’s sole contention
is that Supreme Court erred in denying her motion for a mistrial on
the ground that the testimony of a witness that a bracelet was missing
from the witness’s residence was Molineux evidence and was improperly
admitted because she did not receive the requisite notice of the
testimony. We conclude that defendant’s contention is without merit
because the testimony did not implicate defendant in the commission of
any uncharged crime and thus it did not constitute Molineux evidence
(see People v Hillard, 79 AD3d 1757, 1758, lv denied 17 NY3d 796; see
generally People v Arafet, 13 NY3d 460, 464-465).




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court